UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1165



JAMES ALLEN BOYLES,

                                              Plaintiff - Appellant,

          versus


SCOTT LITTLE,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-04-91-5)


Submitted:   May 12, 2005                     Decided:   May 17, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Allen Boyles, Appellant Pro Se. James C. Wright, Melanie
Morgan Norris, STEPTOE & JOHNSON, P.L.L.C., Wheeling, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            James Allen Boyles appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.            We have

reviewed the record and find no reversible error.         Accordingly, we

deny Boyles’ motions to appoint counsel and for preparation of a

transcript at government expense, and we affirm for the reasons

stated by the district court. See Boyles v. Little, No. CA-04-91-5

(N.D.W. Va. Jan. 21, 2005). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -